Citation Nr: 0633595	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  98-04 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to undiagnosed illness.

2.  Entitlement to service connection for dizziness, to 
include as secondary to undiagnosed illness.

3.  Entitlement to service connection for hearing loss, to 
include as secondary to undiagnosed illness.

4.  Entitlement to service connection for impairment of 
vision, to include as secondary to undiagnosed illness

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for hypertension, to include as secondary to 
undiagnosed illness.

6.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1984 to February 
1992.  He served in the Persian Gulf from September 1991 to 
November 1991, and received the Southwest Asia Service Medal.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the San Juan, the Commonwealth 
of Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Review of the procedural history indicates that the RO 
initially denied service connection for hair loss, 
hypertension (high blood pressure), loss of vision, hearing 
loss, and tinnitus in a March 1995 rating decision.  The 
veteran filed a notice of disagreement and a statement of the 
case was issued in October 1995.  Thereafter, the RO, in 
August 1996, sent the veteran a Persian Gulf War development 
letter under the provisions of Fast Letter 96-73.

Subsequently, in a March 1997 decision, which indicated that 
the claim was reconsidered under Fast Letter 96-73, the RO 
denied service connection for hair loss, headaches, and 
dizziness due to undiagnosed illness.  The RO, in an August 
1997 rating decision, granted service connection for tinnitus 
and assigned a 10 percent disability evaluation.  In an 
August 1997 notification letter, the RO stated that the 
following conditions were not found to be service-connected: 
headaches, dizziness, hair loss, hypertension, hearing loss, 
and impaired eyesight.  The veteran was provided with 
procedural and appellate rights.  In October 1997, the 
veteran filed a notice of disagreement with both the March 
1997 and the August 1997 decision letters.  A Statement of 
the Case addressing the issues of service connection for hair 
loss, headaches, dizziness, and tinnitus was issued in March 
1998.  It was noted that service connection had been granted 
for tinnitus.  The veteran filed a VA Form 9 in April 1998.

Thereafter, in an April 2000 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for hypertension.

In March 2001, the Board remanded issues of service 
connection for hearing loss, hypertension, impairment of 
vision, and entitlement to an increased rating for further 
procedural development.  

In an August 2004 decision, the Board denied service 
connection for hair loss and remanded the remaining issues to 
the RO for further development and consideration.  The case 
is now returned to the Board.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  There is no clinical evidence or opinion of record 
showing a current diagnosis of headaches.

3.  The veteran's complaints of dizziness are not shown to be 
related to the one incident of dizziness in service or to an 
undiagnosed illness.

4.  The veteran has refractive error of the eyes; the veteran 
currently has no other disability causing defective vision of 
the eyes.

5.  There is no competent medical evidence that the veteran 
has, or has had at any time pertinent to his current claim on 
appeal, hearing loss in either ear recognized as a disability 
for VA purposes; his complaints of bilateral hearing loss 
have been attributed to neurosensorial hearing loss.  

6.  In October 1995, the RO denied the veteran's claim of 
service connection for hypertension.  The veteran was 
provided notice of the denial, but did not file a timely 
substantive appeal.  Thus, the October 1995 decision was 
final.

7.  The evidence presented since October 1995 does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

8.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service, nor due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 5102, 5103, 5106, 5107 (West & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2006).

2.  Dizziness was not incurred in or aggravated by active 
service, nor due to an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1117, 5102, 5103, 5106, 5107 (West & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2006).

3.  An eye disability was not incurred in or aggravated by 
active service, nor due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 5102, 5103, 5106, 5107 (West & Supp. 
2005); 38 C.F.R. §§ 3.303, 4.9 (2006).

4.  Bilateral hearing loss was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317, 
3.385 (2004).

5.  The October 1995 RO decision, which denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2006).

6.  The evidence received subsequent to the October 1995 RO 
decision is not new and material; the claim for service 
connection for hypertension is not reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West & Supp. 2005); 38 C.F.R. 
§3.156(a) (2000).

7.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006; Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case.  However, the notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  Further, the veteran's claim was 
scrutinized under these standards during the appeal period.  
See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003).  

The Board concludes that the RO letters sent in August 1996, 
November 2001, February 2003, September 2003, April 2005, May 
2005, and August 2006 adequately informed the veteran of the 
information and evidence needed to substantiate his service 
connection claims, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claim.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his service 
connection claims, and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The veteran was afforded VA examinations 
pertaining to the disabilities at issue.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

1.  Service Connection Claims, to Include as Secondary to 
Undiagnosed Illness

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  If a cardiovascular 
disability such as hypertension is not diagnosed during 
service, but is present to a compensable degree within one 
year following separation from service, service connection is 
warranted.  38 U.S.C.A. § 1112, 38 U.S.C.A. §§ 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  38 U.S.C. § 
1117 has been amended to expand the presumptive period to 
September 30, 2011.  See Pub. L. No. 107-103, 115 Stat. 976 
(Dec. 27, 2001)VBA Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. § 
3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Consideration of a veteran's claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).


a.  Headaches 

The veteran's service medical records are negative for any 
findings, complaints or treatment of headaches.  At a July 
2003 VA hypertension examination, the veteran denied that he 
gets frequent headaches, but noted that, in the past, he 
would get a headache when his blood pressure was high.  He 
stated that he no longer gets headaches.  The examiner noted 
that headaches were examined for, but the veteran did not 
complain of chronic headaches.  

The Board notes the contentions of the veteran and several 
family members made in October 1996 that the veteran has 
suffered from headaches since separation from service.  
However, a more recent statement by the veteran indicates 
that he no longer suffers from headaches.  

As the veteran has no current condition or symptom manifested 
by headaches, service connection is not warranted.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  

b.  Dizziness

Upon review, there is no medical evidence the veteran's 
dizziness is related to an undiagnosed illness.  A VA 
audiological examination was conducted in July 2003.  The 
examiner stated that the veteran's claims file was received 
and noted that the veteran was a Persian Gulf veteran.  The 
examiner stated that he veteran has had dizziness and 
lightheadedness for the past 3 to 4 years.  The examiner also 
stated that the symptom was not related to his service-
connected tinnitus.  The examiner concluded that it was less 
likely than not that this symptom was related to active duty.  
The examiner also noted that the symptom has become more 
prominent the last six months since the veteran discontinued 
taking blood pressure medication.  As the medical evidence 
shows that the veteran's dizziness was not related to 
service, service connection may not be provided under the 
provisions of 38 C.F.R. § 3.317(a)(1)(ii).  See also 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

Consideration of the claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis; however, 
the medical evidence is still against the claim.  The Board 
notes that the veteran had an episode of dizziness in service 
in July 1987.  The veteran stated that he had dizziness and 
sinus problems for one day.  He also noted that when he 
awakes he occasionally has spells of dizziness and nausea.  
However, on VA audiological examination in July 2003, the 
veteran noted that his current dizziness started 
approximately in 1999, more than several years after service.  
Again an examiner opined that it was less likely than not 
that the symptom was related to service.  And mere symptoms, 
such as dizziness, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted on a direct basis.  See Sanchez- Benitez v. West, 13 
Vet. App. 282, 285 (1999); Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .") 

Although the veteran has argued that dizziness is related to 
service, and he has submitted the statements of family 
members that he has had dizziness since separation from 
service, medical expertise is required to support the 
contention that the veteran has a current disability related 
to dizziness or that any symptom is the result of an 
undiagnosed illness.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the lay 
assertions, they do not outweigh the medical evidence of 
record.

c.  Bilateral Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran claims that he is entitled to service connection 
for bilateral hearing loss.  He asserts that he spent a great 
deal of time in service in firing ranges and that this noise 
exposure caused his current bilateral hearing loss.

Notwithstanding the veteran's assertions, in this case of 
hearing difficulty, there is no medical evidence that 
establishes that he has, or has had, at any time pertinent to 
the claim on appeal, any current hearing loss, much less 
hearing loss recognized as a disability for VA purposes.

The Board notes that the veteran's service medical records 
reveal that he had several audiograms.  None of these 
audiograms approach a level in which the auditory threshold 
in any of the frequencies 500, 2000, 1000, 3000, 4000 Hertz 
is 40 decibels or greater; or were the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater.  

VA audiograms were conducted in November 1994 and July 2003.  
None of these audiograms approach a level in which the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; were the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz are 26 decibels or greater; or were 
speech recognition scores less than 94 percent.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this particular 
case at hand, the claim for service connection for bilateral 
hearing loss must be denied because the first essential 
criterion for the grant of service connection, i.e., the 
disability for which service connection is sought, has not 
been met.  

Even assuming, arguendo, that the veteran manifested the 
level of hearing loss recognized as a disability for VA 
purposes, he would not be entitled to service connection for 
the hearing loss as secondary to undiagnosed illness under 
the provisions of 38 C.F.R. § 3.317(a)(1)(ii) because a 
November 1994 VA audiological-ear disease examination report 
attributed the condition to a known diagnosis, neurosensorial 
hearing loss.  See also VAOPGCPREC 8-98 at paras. 4-5 (Aug. 
3, 1998)

Furthermore, where, as here, the claim turns on a medical 
matter, the veteran simply cannot establish entitlement to 
service connection on the basis of his assertions, alone.  
His complaints of hearing difficulty alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  This is because as a 
layperson, without appropriate medical training and 
expertise, the veteran simply is not competent to offer a 
probative opinion on a medical matter, such as whether he 
actually suffers from the currently claimed disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

d.  Impaired Vision

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  
VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the familial conditions 
in question were incurred or aggravated during service within 
the meaning of VA laws and regulations.  See VAOPGCPREC 82-90 
(July 18, 1990).  VA's General Counsel has also expressly 
stated that the terms "disease" and "defects" must be 
interpreted as being mutually exclusive.  The term "disease" 
is broadly defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  On the other hand, the 
term "defects" would be definable as structural or inherent 
abnormalities or conditions that are more or less stationary 
in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

Service medical records and post-service medical records 
reveal that the veteran was diagnosed with defective vision 
and glasses were prescribed.  The veteran underwent laser-
assisted in situ keratomileusis (LASIK) to correct his 
defective vision.  Service connection for a refractive error 
of the eye, cannot be granted in this case because this is 
one of the specific conditions that VA does not grant service 
connection for, as it is not considered a disability for VA 
purposes.  See 38 C.F.R. § 4.9, supra.  

Service medical records also reveal that the veteran was 
diagnosed with bilateral conjunctivitis in 1984, left 
periorbital edema in 1987, and a hordeolum of the lower  in 
1989.  A VA eye examination report dated in July 2003 noted 
the history of bilateral conjunctivitis left periorbital 
edema, and a hordeolum of the lower eyelid in service, and 
stated that there were no current sequelae of these 
conditions.  Based on the foregoing, it is clear that the 
veteran suffers from no demonstrable disability of either 
eye.  Due to the lack of present disability, service 
connection is denied.  38 C.F.R. § 3.303, Gilpin, supra. 

As noted above, the veteran is not competent to render an 
opinion that he has a current eye disability which impairs 
his vision.  See Espiritu, supra. 

e.  Conclusion

In conclusion, for these reasons, the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

II.  Hypertension

a.  Analysis

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  The VA has a 
duty to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In the context of a claim to reopen, the VA must 
examine the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  The VA is also 
obligated to provide a claimant notice of what is required to 
substantiate each element of a claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  

The Board concludes that the RO letter sent in February 2003, 
May 2005, and August 2006 adequately informed the veteran of 
the information and evidence needed to substantiate his claim 
to reopen, complied with VA's notification requirements and 
set forth the laws and regulations applicable to his claim.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was told to submit evidence he had in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That May 2005 letter explained the terms "new" and 
"material" to the veteran and informed him of the type of 
evidence that would be considered new and material.  See 
Kent, supra.  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case.  However, the notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  Further, the veteran's claim was 
scrutinized under these standards during the appeal period.  
See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003).  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

In September 1994, the veteran requested service connection 
for hypertension, stating that the condition began in service 
in August 1988.  March 1995 and October 1995 rating decisions 
denied service connection for the condition noting that the 
veteran's service medical records were negative for any 
diagnosis of hypertension, nor was there any evidence of 
hypertension within one year of separation from service.  The 
RO also considered a report of medical examination for 
transfer to the Army National Guard dated in July 1993 in 
which the veteran was diagnosed with mild high blood 
pressure.  A January 1995 VA examination report diagnosed the 
veteran with hypertensive cardiovascular disease, and noted 
that the veteran was not accepted for National Guard duty due 
to hypertension.  The Board notes that the regulations 
pertaining to undiagnosed illnesses due to Persian Gulf 
service were included in the October 1995 rating decision and 
the October 1995 statement of the case.

The veteran filed a timely notice of disagreement, he was 
issued a statement of the case; however, he did not file a 
timely substantive appeal. 

Therefore, the appeal became final and binding on him based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  Prior unappealed 
decisions of the Board are final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.156.  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  See Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.

Although the regulation, 38 C.F.R. § 3.156(a), defining what 
constitutes new and material evidence recently was amended, 
this amendment applies only to petitions to reopen finally 
decided claims that were received on or after August 29, 
2001.  In this case, the veteran's request to reopen his 
claim was received prior to this cutoff date.  Therefore, the 
amended regulation does not apply to his current appeal, 
rather, the former definition does.

According to the former definition, new and material evidence 
meant evidence not previously submitted to decisionmakers 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2000).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

When determining whether evidence is new and material, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In October 1996, the veteran attempted to reopen his claim.  
In support of the veteran's claim, the RO received medical 
records pertaining to diagnosis and treatment of 
hypertension.  In addition, a VA hypertension examination was 
conducted in July 2003.  The diagnosis was essential 
hypertension first documented in July 1993 which was slightly 
more than one year after separation from service.  Some of 
the medical records are not new as they were considered in 
the prior final decision.  Some of the medical records are 
new.  However, none of the these medical records are material 
as they do not show that the veteran had hypertension in 
service or within one year of separation from service.  

The veteran contends that his hypertension was diagnosed 
within two years of separation from service and was the 
result of an undiagnosed illness resulting from his Persian 
Gulf service.  The various statements are not new because 
they merely reiterate allegations previously made by the 
veteran - that he currently suffers from hypertension which 
was first diagnosed within two years of separation from 
service and that hypertension is the result of his Persian 
Gulf service.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
The Board finds this evidence is cumulative of that 
previously submitted prior to the October 1995 decision.  
Moreover, as a layman, the veteran has no competence to give 
a medical opinion on the diagnosis or etiology of a 
condition, and his statements on such matters do not 
constitute material evidence to reopen his claim.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  In addition, as the veteran 
has been provided a known diagnosis, essential hypertension, 
there is affirmative evidence that the veteran's hypertension 
is not a manifestation of an undiagnosed illness.  

The Board finds that the veteran has not submitted new and 
material evidence that is so significant that it must be 
considered to fairly decide the merits of the claim.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Increased Rating for Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

Entitlement to service connection for headaches, to include 
as secondary to undiagnosed illness is denied.  

Entitlement to service connection for dizziness, to include 
as secondary to undiagnosed illness is denied.  

Entitlement to service connection for bilateral hearing loss, 
to include as secondary to undiagnosed illness is denied.  

Entitlement to service connection for impairment of vision, 
to include as secondary to undiagnosed illness is denied.  

The petition to reopen the claim for service connection for 
hypertension is denied.

A schedular evaluation in excess of 10 percent for 
(bilateral) tinnitus is denied.  



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


